Citation Nr: 9927899	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-26 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
secondary to service-connected polycythemia vera.

2.  Entitlement to service connection for depression, 
secondary to service-connected polycythemia vera.

3.  Entitlement to an evaluation in excess of 40 percent for 
polycythemia vera.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to November 
1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which denied the veteran's claim of entitlement to secondary 
service connection for diabetes mellitus and for depression 
and his claim of entitlement to an increased evaluation for 
polycythemia vera.

Initially, as to the veteran's increased evaluation, service 
connection for polycythemia vera was granted in a July 1977 
rating decision, and a 30 percent evaluation was assigned.  
In April 1996, the RO received the veteran's claim for an 
increased evaluation, which it granted, in part, in a January 
1997 rating decision, assigning a 40 percent evaluation.  The 
veteran appealed this assigned evaluation.  This 40 percent 
disability rating remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
Board notes that this issue will be addressed in the REMAND 
portion, following the decision below.

The record shows that the veteran was scheduled for a hearing 
before a traveling Member of the Board, to be conducted in 
July 1998.  The veteran failed to report.  Nothing in the 
record as to this hearing indicates that the veteran did not 
receive proper notice or that he requested another hearing 
date.  As such, VA regulation permits the Board to adjudicate 
the veteran's claim based on the current evidence of record.  
See 38 C.F.R. § 20.704(d) (1998).

With respect to the veteran's depression, the Board notes 
that direct service connection was denied in a July 1988 
rating decision.  The veteran did not appeal this denial.  In 
April 1996, the veteran submitted a claim for service 
connection for depression, due to his service-connected 
polycythemia vera.  As entitlement to secondary service 
connection is separate and distinct from entitlement to 
direct service connection, the Board finds the issue before 
it for consideration to be as framed on the title page of 
this decision.  New and material evidence is not required in 
this instance, as secondary service connection for depression 
as there is no prior final denial in this matter.


FINDINGS OF FACT

1.  Competent medical evidence showing that the veteran's 
diabetes mellitus is proximately due to or results from his 
service-connected polycythemia vera has not been presented.

2.  Competent medical evidence showing that the veteran's 
depression is proximately due to or results from his service-
connected polycythemia vera has not been presented.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus, secondary to service-connected 
polycythemia vera, is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
depression, secondary to service-connected polycythemia vera, 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (1998).  Further, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).

II.  Factual Background

The veteran's service medical records show that the veteran 
was retired permanently from the service in the summer of 
1983.  The listed disabilities included polycythemia vera, 
chronic headaches, and chronic low back pain secondary to 
spondylolisthesis.  There were no notations as to the 
veteran's mental status.

The veteran's VA treatment records dated prior to February 
1988 note the veteran's medical history of having 
polycythemia vera.  These records also contain various 
diagnoses as to the veteran's mental status, including major 
depression, bipolar affective disorder, and adjustment 
disorder with depression and anger control problems.  There 
is no discussion as to the etiology or onset of the veteran's 
depression, including any relationship to the veteran's 
service-connected polycythemia vera.  There is also no 
reference to diabetes mellitus.

The February 1988 VA psychiatric examination reflects the 
veteran's reports that he became depressed and contemplated 
suicide when he was medically discharged from the Army, in 
1983.  The veteran stated that he was placed on permanent 
medical discharge because of his polycythemia and 
hypertensive cardiovascular disease.  The examiner found the 
veteran to have either an atypical psychosis, not otherwise 
specified, or a depression, with psychotic symptomatology.  
The latter seemed more likely.  The examiner offered no 
opinion as to any relationship between the veteran's mental 
disorder and his service or service-connected disabilities.

The February 1988 VA medical examination addresses the 
veteran's service-connected disabilities, including 
polycythemia vera.  It also references the veteran's history 
of bipolar depression and the treatment the veteran received 
for this disorder.  The examiner offered no opinion as to any 
relationship between the veteran's bipolar depression and his 
service-connected disabilities, nor was there any reference 
to diabetes mellitus.

Correspondence from the Chief of the Family Practice Clinic, 
Malmstrom Air Force Base, dated in February 1996, indicates 
that the veteran had recently been diagnosed with diabetes 
mellitus, which had worsened the veteran's depression.  
Despite aggressive treatment for his depression, the veteran 
could not concentrate fully on his studies and needed a break 
from them, in order to reduce some stress.

The April 1996 VA examination specifically addresses the 
veteran's polycythemia vera.  It also notes that the veteran 
developed diabetes mellitus, for which he was receiving 
treatment.  There was no reference to the veteran's mental 
status.  The examiner noted that the veteran still required 
phlebotomy for his polycythemia vera, every four to six 
weeks, but he offered no opinion as to the etiology of the 
veteran's diabetes mellitus, including any relationship 
between it and the veteran's service-connected polycythemia 
vera.

VA treatment records dated from January 1996 to September 
1997 indicate that the veteran took insulin for his diabetes 
mellitus and that he was counseled as to diet and exercise.  
Records dated in June 1997 reflect the veteran's admission at 
the Sheridan VA Medical Center for treatment of his 
depression.  It was noted at that time that the veteran was 
service-connected for polycythemia, hypertension, and for 
spondylolisthesis.  It was also noted that the veteran was, 
apparently, a noninsulin dependent diabetic.  The records are 
silent as to the etiologies of both the veteran's depression 
and his diabetes mellitus and contain no discussion as to any 
relationship between the veteran's service-connected 
disabilities and these two disorders.

At his RO hearing (conducted in September 1997), the veteran 
testified that he took a number of medications for his 
polycythemia, diabetes, hypertension, and depression.  
(Transcript (T.) at 3).  He also testified that one of the 
reasons he had been admitted to the Sheridan VA Medical 
center in June of that year was because his diabetes had not 
been under control, which caused side effects with his 
polycythemia and his blood pressure.  (T. at 4).  When asked 
whether he had any medical opinion or evidence relating his 
diabetes to his service-connected polycythemia, the veteran 
responded in the negative.  (T. at 8).  He was not sure 
whether there was any specific proof of a direct connection 
between the two, but the veteran stated that he had been told 
by a medical authority that in all likelihood, the two were 
connected.  (T. at 9).  When asked whether he would obtain a 
medical statement as to that relationship, the veteran 
responded that he would.  Id.  When asked whether he had any 
medical opinion or evidence relating his depression to his 
polycythemia, the veteran again responded in the negative.  
(T. at 10).  The only place such evidence would exist, the 
veteran thought, was in his service medical records from 
active duty.  Id.  He stated that being permanently retired 
from the Army had caused his extreme distress, and he then 
became depressed and suicidal.  (T. at 10-11).  The Hearing 
Officer stated that it appeared that the veteran was making 
an argument for direct service connection, as to the 
veteran's depression, and he reiterated that the issue before 
them was whether the veteran's depression was proximately due 
to or the result of his polycythemia.  (T. at 11).  When 
asked again if he had any evidence that supported that 
argument, the veteran stated that he was unaware of what was 
in his medical file.  Id.  When asked if any of his 
therapists or psychiatrists had indicated to him that his 
depression was a result of having been diagnosed with 
polycythemia in service, the veteran responded in the 
affirmative.  (T. at 12).  The veteran stated that he would 
talk to his doctor about getting an opinion and that he would 
then submit it.  (T. at 13).

In correspondence to the RO (dated in October 1997), the 
veteran stated that he was not able to secure the necessary 
medical opinions.  Instead, he requested that his medical 
conditions be evaluated by a VA specialist.

The January 1998 VA examination is negative for any reference 
to the veteran's depression but does reflect the veteran's 
medical history of having been diagnosed with diabetes in 
1995.  The veteran reported that his diabetes had caused a 
problem with his polycythemia, but no one was sure why.  It 
was also noted that the veteran was currently insulin 
dependent.  The examiner indicated that the veteran was 
currently being treated for both his polycythemia and his 
diabetes mellitus type 1 but offered no opinion as to any 
relationship between the two.

III.  Analysis

The Board recognizes the veteran's contentions that his 
service-connected polycythemia vera has caused both his 
diabetes mellitus and his depression.  The Board also 
recognizes the veteran's belief that he is entitled to 
service connection for both disorders, secondary to his 
service-connected polycythemia vera.  However, the Board must 
adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim as to these two 
issues must be denied, as they are not well grounded.

Specifically, there is no competent medical evidence of 
record showing that the veteran's post-service diabetes 
mellitus and depression are proximately due to or result from 
the veteran's service-connected disabilities, particularly 
polycythemia vera.  See 38 C.F.R. § 3.310(a).  Such competent 
medical evidence is necessary for a well grounded claim of 
entitlement to service connection, including secondary 
service connection.  See Caluza v. Brown, supra.  Admittedly, 
the veteran has proffered his own assertions as to a causal 
relationship between his polycythemia and his diabetes and 
depression, but lay assertions as to medical diagnosis and 
causation are inadequate to well ground a claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nothing in 
the record indicates that the veteran possesses the expertise 
necessary to render such an opinion.  Id.  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.  
As to the veteran's statements at his RO hearing that he had 
been told by his doctors that his diabetes mellitus and his 
depression were due to his polycythemia and/or his permanent 
medical retirement from the Army, the Board stresses the 
October 1997 correspondence from the veteran indicating that 
he was unable to produce medical opinions in support of this 
assertion.  Rather, he requested evaluation by a VA 
specialist, which was accomplished in January 1998.  At that 
time, however, although the examiner noted that the veteran 
was being treated for his polycythemia and for diabetes, he 
offered no medical opinion as to a causal relationship 
between the two.  Further, the examiner did not discuss at 
all the veteran's depression.  In this respect, the Board 
reiterates that none of the clinical evidence of record 
addresses a causal relationship between the veteran's 
service-connected polycythemia and his diabetes mellitus and 
his depression.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's service-connected polycythemia 
and his nonservice-connected diabetes mellitus and 
depression, he has not presented well grounded claims of 
entitlement to secondary service connection.  See Caluza v. 
Brown, supra.  In effect, there is no competent medical 
evidence of record that the veteran's polycythemia either 
proximately caused or resulted in the veteran's diabetes 
mellitus and his depression.  See 38 C.F.R. § 3.310(a).  
Absent a well grounded claim, application of the rule 
regarding benefit of reasonable doubt is not required.  
38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that the veteran was put on notice at his RO 
hearing as to the evidence required to support his claim.  
Specifically, the Hearing Officer informed the veteran that 
medical opinions as to a relationship between the veteran's 
service-connected polycythemia and his diabetes mellitus and 
depression were needed.  Notwithstanding this notice and the 
veteran's statements that he would submit such opinions, the 
veteran has not provided any indication of the existence of 
additional evidence that would make his claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  Here, the Board again notes 
the October 1997 correspondence from the veteran, in which 
the veteran stated that he had been unable to obtain these 
opinions.


ORDER

Entitlement to service connection for diabetes mellitus, 
secondary to service-connected polycythemia vera, is denied.

Entitlement to service connection for depression, secondary 
to service-connected polycythemia vera, is denied.


REMAND

The veteran's polycythemia vera is addressed by the schedular 
criteria applicable to the hemic and lymphatic systems.  See 
38 C.F.R. Part 4, § 4.117 (1998).  Specifically, Diagnostic 
Code 7704 (Polycythemia vera) provides for separate 
evaluations for complications such as hypertension, gout, 
stroke, or thrombotic disease.  38 C.F.R. Part 4, § 4.117, 
Diagnostic Code 7704.

In the March 1998 Hearing Officer's Decision, it was noted 
that the applicable schedular criteria provided for this 
separate evaluation.  It was also noted that the veteran's 
hypertension had been awarded a separate grant of service 
connection and that the issue of the assigned evaluation 
would be addressed independently of the veteran's 
polycythemia vera.  Review of the procedural development 
contained in the veteran's claims file shows that this 
separate development was never undertaken.  To date, the RO 
has yet to address the veteran's hypertension as a 
complication of his polycythemia vera and the attendant 
evaluation, if warranted. 

Pursuant to due process requirements and to VA's duty to 
assist the veteran in development of facts pertinent to his 
claim, the issue of entitlement to an evaluation in excess of 
40 percent for polycythemia vera will not be decided pending 
a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-September 
1997 treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
polycythemia vera and hypertension should 
be obtained by the RO and incorporated 
into the claims file.

2.  A VA examination should be scheduled 
and conducted, in order to determine the 
nature and severity of the veteran's 
hypertension, particularly as a 
complication of polycythemia vera.  All 
suggested studies should be performed.  
The examination report should include a 
thorough description of the veteran's 
symptoms and clinical findings, including 
whether the veteran's hypertension is a 
complication of his polycythemia vera, 
the medications taken to control his 
hypertension, and a series of blood 
pressure readings.  All findings should 
be recorded in detail.

The claims file, or copies of pertinent 
documents found therein, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulation, in light of 
the examination report and the provisions 
of Diagnostic Code 7704.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted as to this issue.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals







